Citation Nr: 0823861	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  98-13 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for migraine, tension, and concussion mixed headaches.

2.  Entitlement to an initial evaluation in excess of 20 
percent for cervical spine traumatic arthritis with disc 
disease and bilateral radiculopathy, status post fusion 
(hereinafter referred to as a "cervical spine disability").

3.  Entitlement to an initial rating in excess of 10 percent 
for right knee traumatic arthritis with chondromalacia and 
meniscus tear repair (hereinafter referred to as a "right 
knee disability").

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a hiatal hernia with duodenitis and 
irritable bowel syndrome (IBS) (hereinafter referred to as a 
"gastrointestinal (GI) disability").

5.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
September 1997.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In May 2000, the veteran testified during a hearing at the 
RO.  A transcript of that hearing is of record.

In a May 2003 rating decision, the RO awarded a 20 percent 
evaluation for the veteran's service-connected cervical spine 
disability (originally granted a 10 percent rating) that was 
effectuated on the date of the grant for service connection 
in October 1997.  

Also in May 2003, the RO granted service connection for right 
knee instability that was awarded a separate 10 percent 
evaluation.  The veteran has not filed an appeal as to that 
determination.

In May 2004, the veteran's case was transferred to the VA RO 
in Pittsburgh, Pennsylvania after VA was advised that he was 
moving to Europe.  However, according to his November 2006 
written statement, he now resides in Texas.

In January 2006, the Board remanded the veteran's case to the 
RO for further development.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected migraine, 
tension, and concussion mixed headaches are manifested by 
subjective complaints of headaches exacerbated by tension and 
climatic changes, that occur approximately three to four 
times a week, without any objective evidence that his 
headaches were manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

2.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected cervical 
spine disability is manifested by subjective complaints of 
pain, with flare ups on motion, symptoms such as pain, 
weakness, stiffness, and limited motion, but not symptoms 
approximating severe limitation of motion, severe cervical 
intervertebral disc syndrome, or cervical ankylosis, nor does 
he experience incapacitating episodes having a total duration 
of at least four weeks yearly; and there are no clinical 
findings of radiculopathy associated with the veteran's 
service-connected cervical spine disability.

3.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected right knee 
disability is manifested by subjective complaints of right 
knee swelling and intermittent locking, with pain with 
repetitive use, and essentially full range of motion, from 0 
to 140 degrees, even when considering pain.

4.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected GI 
disability is manifested by mild symptoms such as acid reflux 
and regurgitation that require daily medication for control.

5.  The objective and competent medical evidence of record 
reflects that the veteran's service-connected hemorrhoids are 
manifested by no more than complaints of rectal bleeding and 
constipation, a need to use Preparation H. and stool 
softeners, and no current clinical finding of any disability 
from hemorrhoids.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
30 percent for migraine, tension, and concussion mixed 
headaches have not been met. 38 U.S.C.A. §§ 1155 5103-51-3A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 3.159, 
4.124a, Diagnostic Code (DC) 8100 (2007).

2.  The schedular criteria for an initial rating in excess of 
20 percent for cervical spine traumatic arthritis with disc 
disease and bilateral radiculopathy, status post fusion have 
not been met. 38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.27, 4.71a, DC 5010-
5293 (2002), effective prior to September 23, 2002; 38 C.F.R. 
§ 3.102, 3,159, 4.71a, DC 5293 (2003), effective September 
23, 2002; 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003), 38 
C.F.R. § 3.102, 3.159, 4.71a, DC 5237 (2007), effective 
September 26, 2003.

3.  The schedular criteria for an initial rating in excess of 
10 percent for right knee traumatic arthritis with 
chondromalacia and meniscus tear repair have not been met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.7a, 4.20, DC 5299-5259 
(2007).

4.  The schedular criteria for an initial rating in excess of 
10 percent for residuals of a hiatal hernia with duodenitis 
and irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.114, DC 7346 (2007).

5.  The schedular criteria for an initial compensable 
evaluation for hemorrhoids have not been met. 38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3159, 4.114, DC 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the November 
2007 supplemental statement of the case (SSOC), the RO 
provided the veteran with notice consistent with the Court's 
holding in Dingess.  Furthermore, as the appellant's claims 
for initial increased ratings for his headache, GI, cervical 
spine, right knee, and hemorrhoid disabilities are being 
denied, as set forth below, there can be no possibility of 
prejudice to him.  As set forth herein, no additional notice 
or development is indicated in the appellant's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In letters issued in December 2003, May 2004, and October 
2006, the RO informed the appellant of its duty to assist him 
in substantiating him claims under the VCAA and the effect of 
this duty upon him claims.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  VA medical records, dated from 
1997 to 2007, were obtained and the veteran was afforded VA 
examinations in May 1998, October 2000, and April 2003, and 
testified during a personal hearing at the RO in May 2000.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected headache, right knee, 
cervical spine, GI, and hemorrhoid disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that the November 1997 rating decision 
granted service connection and the currently assigned 
disability evaluations for the veteran's service-connected 
GI, right knee, and hemorrhoid disabilities.  It also awarded 
service connection and 10 percent and noncompensable 
disability ratings for his cervical spine and headache 
disabilities, respectively, that were subsequently increased 
to 20 percent and 30 percent, respectively.  In April 1998, 
the RO received the veteran's notice of disagreement with the 
disability evaluations awarded for his service-connected 
disabilities.  

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2007); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

Preliminarily, the Board notes that a March 1997 Medical 
Evaluation Board (MEB) report reveals that the veteran was in 
a motor vehicle accident in service and injured his neck and 
right knee.  He subsequently underwent an arthroscopy and 
partial meniscectomy of the right knee in 1995.  In April 
1996, the veteran underwent a C5/6 anterior cervical 
diskectomy and fusion.  He continued to have significant 
residual intermittent pain and numbness in the upper and 
lower extremities with no bowel or bladder symtoms.

An initial rating in excess of 30 Percent for migraine, 
tension, and concussion mixed headaches.

The veteran evidently developed headaches following the motor 
vehicle accident in service that required he undergo the 
cervical fusion and discectomy.

Post, service, an October 1997 VA outpatient record indicates 
that the veteran complained of severe headaches in the back 
of his that radiated to the front of his head and occurred 
three times a week.  He denied nausea, vomiting, and 
photophobia.  Advil was ineffective and Midrin helped the 
pain. Diagnoses included tension headaches.

In March 1998, the veteran was seen for complaints of 
worsening headaches and left arm shaking.  His headache was 
mostly at the left parieto temporo orbital area and sometimes 
all over, worse when he bends his head down.  He had 
photophobia but no nausea or vomiting and the headache lasted 
5 to 6 hours.  He was ambulatory, in moderate pain, and 
holding his head.  A post-traumatic headache was diagnosed 
and a magnetic resonance image (MRI) of the brain was 
scheduled.  When seen the next week, a March 1998 record 
indicates that results of the MRI of the brain showed a 
partial empty sella.  The assessment was chronic post-
traumatic headache or questionable empty sella syndrome and 
the veteran was referred to a neurologist.

During his May 1998 VA neurology examination, the veteran 
said his headaches were in the nuchal and frontal regions 
with no visual symptomatology.  The headache was described of 
a tension pressure quality with no pulsatile or throbbing 
quality.  It was never associated with vomiting and, once, 
associated with nausea.  There were no warning signs or aura 
to the veteran's headaches that were relieved by over-the 
counter medications.  Some prescribed medications were 
helpful.  The veteran indicated he could be headache-free for 
seven consecutive days, but no more.  There was point 
tenderness in the scalp region when he had pain, primarily in 
the nuchal region and, to a lesser extent, in the frontal 
region.  Neurological examination findings revealed that the 
veteran had a headache at that time.  Point percussion and 
tenderness on palpation of the scalp in the neck and occiput 
regions caused pain.  There was normal manual power (5/5) in 
all extremities and the veteran was described as a normal 
muscular male.  Sensory examination findings were also normal 
and the veteran's gait and coordination were excellent.  

The clinical assessment was chronic tension and post-
traumatic headaches.  The VA neurologist said that the 
veteran's neurological examination was normal.  The VA 
neurologist stated that the veteran's chronic nuchal headache 
appeared to have a causal correlation to his in-service neck 
injury.  Recommended treatment included over-the-counter 
analgesics, heat packs, and a soft collar worn when sleeping.

A December 1998 V outpatient neurology clinic record includes 
the veteran's complaint of chronic daily headaches.

In February 1999, the veteran was seen in the VA outpatient 
neurology clinic because of chronic daily headaches for which 
prescribed medications were ineffective.  He complained of a 
daily holocephalic headache that was mostly frontal and was 
not pulsatile.  The clinical impression was chronic daily 
headaches and chronic post-traumatic headaches.   

A May 1999 VA neurology clinic record indicates that the 
veteran had chronic post-traumatic cervicogenic headache that 
did not respond to prescribed medication and he requested a 
second opinion.

An October 1999 VA medical record indicates the veteran was 
examined in the outpatient neurology clinic.  It was noted 
that he was ambidextrous.  He had headaches over his left eye 
since his cervical fusion.  He had no aura and described 
"crystal floaters" in front of the left eye or both eyes 
during a headache.  He had photophobia and hyperacusis.  His 
pain was sharp and throbbing and increased in intensity.  He 
had nausea and vomiting with no focal weakness.  He had 
blurred vision and no focal sensory changes.  The headaches 
lasted up to two to three hours and occurred three to four 
times a week.  To a lesser extent, they were present 
throughout the day.  Tylenol with codeine was mildly 
effective.  He never took Imitrex or Zomig.  He denied 
excessive caffeine intake.  His last severe headache was the 
previous day.  The veteran referred to his headaches as 
migraine although not formally diagnosed as having them.  It 
was noted that the veteran (worked) as a resident specialist 
for delinquent youth.  Upon examination, the clinical 
impression was that the veteran had abnormal neurological 
examination without a focal deficit had mostly migraine 
headaches (post-traumatic) without aura. 

Results of an October 1999 MRI of the veteran's brain 
revealed no significant abnormalities.

December 1999 VA medical records indicate that the veteran 
had severe headaches about two to three times a week for 
which he used Advil with mild relief.  It was noted that 
results of a MRI of the brain were essentially within normal 
limits.  He took prescribed medication for his headache 
without effect, although it was noted that he took the same 
about in October 1999 that was effective.  The impression was 
that the veteran remained neurologically intact without a 
focal deficit and had post-traumatic migraine headaches.  
Other medications were recommended.
During his May 2000 personal hearing at the RO, the veteran 
said his headaches were a "serious" problem (see hearing 
transcript at page 8).  He had massive, severe, throbbing 
left-sided headaches and avoided driving with them because 
his vision blurred due to head pain.  He was dizzy and 
nauseated and saw little crystals with the headaches (Id.).  
He felt the pulse and said prescribed medication made him 
feel weird (Id. at 9).  Doctors told him he had migraine 
headaches.  He got them about 3 to 4 times a week and 
frequently went to the VA medical facility emergency room 
because of them, although nothing could be done.  He 
experienced pain across his shoulder and said doctors told 
him he had radiating tension build up from his spine.  The 
veteran testified that he worked for a grocery chain as a 
grocery selector, filling orders at a warehouse but it 
involved too much bending and squatting and he quit (Id. at 
11).  He currently worked full-time in a group home with 
kids.  

During his October 2000 VA examination, the veteran said he 
had headaches, mostly in the left eye since his neck surgery.  
He had it the whole day and lay down in a dark, quiet place.  
He lost concentration when he had the headache that was 
associated with nausea, vomiting, and blurred vision.  

The veteran was seen in the VA outpatient neurology clinic in 
September 2001 and it was noted that he was last seen in 
December 1999 and thought to have post traumatic migraine 
headaches.  He said that, while sitting at work in August 
2001, he had a sudden onset of "numbness" meaning tingling 
and hypersensitivity to touch in the last two fingers of his 
right hand.  He could not make a fist with his right hand.  
Results of a computed tomography (CT) scan were negative and 
the diagnosis was in question.  The complaints resolved a few 
days later except for continued numbness in the last two 
fingertips of the right hand.  He denied involvement of his 
vision, the right side of his face or his right lower 
extremity.  The impression was transient right ulnar nerve 
dysfunction.

A March 2002 VA pain clinic record indicates that the veteran 
continued to have headaches and migraines.  The headaches 
were mostly frontal and left-sided.

In a July 2002 VA medical record, it was noted that the 
veteran had a headache described as dull and sharp that he 
had when he awoke.  He had not found anything to treat his 
migraines.  His headaches were left sided hemicranial and 
occurred a couple of times a week.

An August 2002 VA pain clinic record indicates that the 
veteran's headaches were no less frequent or intense and he 
always had a headache.  He worked for South County Mental 
Health and the Department of Juvenile Justice.  He denied job 
stress.  The veteran said he may move to Georgia in the next 
few months and would cut down his work.  On examination, it 
was noted that he was in obvious discomfort from a left-sided 
headache.  He appeared to be in some distress, but less than 
the last visit, and he was observed putting his hand to his 
head.

An April 2003 VA examination report indicates that the 
veteran's migraine headache symtoms included severe headache, 
spots in the visual field, photophobia, and noise 
sensitivity, with nausea and vomiting.  Treatment included 
Imitrex, Tylenol, Advil, and rest in a darkened room.  The 
veteran said his symtoms presently occurred three to four 
times a week, were prostrating in nature, and lasted three to 
four hours per episode.  He denied any central nervous type 
symtoms such as seizure, loss of consciousness, or vertigo, 
and denied any tinnitus.

When examined in the VA outpatient clinic in January 2004, 
the veteran reported having headaches three to four times a 
week, for which he took prescribed medication.

In September 2006, the veteran was seen in the VA outpatient 
clinic for a history of headache on the left side that 
started after his neck surgery.  He described the pain as 
sharp without radiation and he had associated nausea and 
vomiting. He had some relief from Imitrex.  The clinical 
assessment was chronic headache, most probably migraine.

The veteran's service-connected headache disability is 
currently evaluated as 30 percent disabling under DC 8100.

Under DC 8100, migraine headaches resulting in characteristic 
prostrating attacks occurring on an average once a month over 
the last several months warrant a 30 percent rating.   38 
C.F.R. § 4.124a.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.  Id.

Upon review of the objective medical evidence of record, the 
Board concludes that, while the evidence shows that the 
veteran experiences very frequent prostrating headaches, it 
does not show that his headaches are completely prostrating 
and cause prolonged attacks that are productive of severe 
economic inadaptability, such as to warrant an initial rating 
in excess of the currently assigned 30 percent.  The veteran 
has not reported missing time from work because of these 
headaches but has testified that some headaches lasted up to 
several hours at a time and required that he lie down when he 
experienced severe headaches.  Hence, while his headaches 
have may have caused him to miss some time from work or to 
excuse himself for a period of time while he is at work, the 
evidence does not show that they have produced severe 
economic inadaptability.  The veteran has told examiners that 
he continued to work full time and took pain medication to 
dull the pain so he can work.  Hence, the schedular criteria 
for the next higher (50 percent) rating for migraine 
headaches are not met.

Accordingly, the Board concludes that the preponderance of 
the competent and objective medical evidence of record is 
against the veteran's claim for an initial rating in excess 
of 30 percent for his service-connected headaches.  Hence, 
his claim must be denied.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).

I.  Cervical Spine and Right Knee Disabilities

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  See also 38 C.F.R. § 
4.71a, DC. 5003, 5010 (2007); see also 38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Arthritis due to trauma (DC 5010) is rated as degenerative 
arthritis (DC 5003).  See 38 C.F.R. § 4.71a, DCs 5003 and 
5010 (2007).  Degenerative arthritis (hypertrophic or 
osteoarthritis) where established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  See 38 C.F.R. § 4.71(a), DC 5003.  A 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints and two or more minor 
joint groups and there is occasional incapacitating 
exacerbation.  Id.  A compensable rating can be assigned 
where there is arthritis and some limitation of motion.  Id.

An initial rating in excess of 20 percent for cervical spine 
disability.  

The March 1997 MEB report indicates that the veteran's range 
of motion of his cervical spine was extension to about 50 
degrees, lateral bending to 45 degrees, and rotation was that 
the veteran was able to bring his chin to within 4 
centimeters of each shoulder.  He was non tender over the 
thoracic spine.  Strength was essentially normal (5) in all 
extremities, and there was no atrophy or waisting. Sensation 
and proprioception were intact.  Diagnoses included cervical 
degenerative disc disease with a herniated disc at the C5-C6 
level, and an osteophyte formation at the C4-C4 level.

The post service VA outpatient records, dated from October 
1997 to February 2007 reflect the veteran's complaints of 
neck pain and radiating upper extremity numbness, treated 
with trigger point injections, moist heat, physical therapy 
and TENS units, and prescribed medications.  Clinical tests 
results do not include a finding of radiculopathy.

In December 1997, the veteran was examined in the VA 
outpatient orthopedic clinic.  He complained of pain in his 
interscapular and trapezius region bilaterally with constant 
numbness and tingling throughout his entire body that he said 
he had since his injury.  He had constant neck pain and said 
he was left handed.  He denied bladder or bowel incontinence.  
Valsalva-like activities did not cause radicular pain.  On 
examination, the veteran had a healed left neck scar.  There 
was no spasm, splinting, or tenderness.  Range of motion of 
the neck was satisfactory and no pain was associated with it.  
Upper extremity motor and sensory functions were intact.  
Deep tendon reflexes were physiologic.  The examiner was 
unable to account for the veteran's neck pain symtoms and he 
was referred to physical therapy for rehabilitation.  

A May 1998 VA examination report indicates that the veteran 
reported left upper weakness and a severe left hand tremor 
after his diskectomy and cervical fusion.  It was noted that 
results of a recent MRI of the brain showed a partially 
filled sella turcica and a neurology examination was 
scheduled to delineate the significance of those results.  On 
examination, the veteran complained of neck pain when he 
tried to squat.  Range of motion of the neck was flexion to 
45 degrees, extension to 20 degrees and lateral movement to 
15 degrees in both directions.  There was a fine tremor of 
the left hand and nerve conduction studies of the left upper 
extremity were ordered.  The veteran had good fine movement 
of the fingers of both hands and full range of motion of the 
wrist, elbows, and shoulders.  

Results of an electromyography/nerve conduction study (EMG) 
performed by VA in May 1998 included mild left carpal tunnel 
syndrome with no electrical evidence of left cervical 
radiculopathy.  It was noted that the veteran was only 
symptomatic with pain affecting the left and left upper 
extremity.

During his May 1998 VA neurology examination, there was 
exacerbation of pain by neck extension and flexion with 
extension causing the worse pain.

A June 1998 VA outpatient orthopedic clinic record includes 
the veteran's complaint of numbness over his entire body that 
he believed was due to his injury and subsequent cervical 
fusion.  There was fairly satisfactory range of motion of the 
cervical spine without any spasm, splinting or tenderness.  
Range of motion of the upper extremities was normal with no 
motor weakness or sensory changes.  The examiner had no 
explanation for the veteran's complaint of tingling.

Results of a September 1998 MRI of the veteran's cervical 
spine included an impression of post surgical changes with 
anterior cervical fusion at the C5-6 level, suspect mild 
myelomalacia, a combination of a small spondylotic spur disc 
protrusion at C6-7, and mild spondylotic changes of the 
cervical spine demonstrated elsewhere. 

According to the December 1998 VA neurology clinic record, 
the veteran complained of back pain with hand numbness.  
Results of the EMG/NCS failed to show any evidence of 
radiculopathy and showed incidental mild carpal tunnel 
syndrome (CTS).  Results of a September 1998 MRI of the 
veteran's cervical spine showed a well healed laminectomy and 
fusion and incidental small left para central disc protrusion 
with no evidence of compression to the nerve root with 
suspicion of mild myelomalacia.

When seen in the VA outpatient clinic emergency room in March 
1999, the veteran complained of left back pain under the 
scapular and said his medications did not work so he stopped 
them.  Neurological examination revealed no focal deficits 
with normal sensory and motor findings.  The assessment was 
chronic back pain.

According to an April 1999 VA medical record, the veteran 
complained of increased neck pain with spasms for two weeks, 
with radiation.  He currently worked lifting heavy objects.  
The assessment included neck spasm

A May 1999 VA neurology clinic record indicates that the 
veteran had carpal tunnel syndrome on the left upper 
extremity.

According to a November 1999 VA outpatient orthopedic 
consultation record, the veteran said his back went out at 
least once a month.  He had sharp and throbbing back pain and 
sneezing or coughing caused pain in his rectum.  He had 
tingling in his upper and lower extremities.  He denied bowl 
or bladder incontinence.  He was unable to do outside yard 
activities, jog, or work in a warehouse where he did 
repetitive lifting.

On examination, the veteran had normal cervical lordosis with 
a healed anterior right transverse scar from his cervical 
fusion that was well-healed and not tender.  There was no 
spasm or splinting of the cervical spine with range of motion 
testing.  Range of motion of the cervical spine was supple 
and intact.  There were no trigger points noted.  Trapezius 
and rhomboid function were intact.  Spurling test caused pain 
on the top of his head but no radicular pain.  The veteran 
had normal range of motion of both his upper and lower 
extremities.  Deep tendon reflexes of his upper and lower 
extremities were physiologic.  Motor and sensory functions 
were intact.  Adson, Phalen's, and Tinel's signs were 
negative.  Circulation of the upper and lower extremities was 
intact.  Results of x-rays of the cervical spine showed a 
well veiled interbody fusion at C5-6 with some straightening 
of the normal cervical lordosis but otherwise no significant 
abnormality.  The orthopedic examiner opined that the veteran 
had a satisfactory fusion at C5-6 with no neurologic 
abnormality.  The veteran was advised to increase his 
activity, begin weight training, and get into a low impact 
jogging program.

In February 2000, the veteran was seen in a VA medical 
facility emergency room for complaints of severe radiating 
neck pain that started a few days earlier.  He denied a 
history of trauma or injury.  He had full range of motion of 
the upper extremities with good grip reflex and was able to 
walk well with pain.  He had neck pain on range of motion and 
constant pain that radiated into his arms.  X-rays taken at 
the time showed surgical fusion of the neck with slight 
degenerative changes.  The clinical impression was neck pain, 
radiculitis.  

During his May 2000 personal hearing, the veteran said he was 
unable to perform many domestic chores and was limited due to 
his constant cervical spine pain.  He had radiation and 
numbness into his arms and legs.  He got tired and was unable 
to do any kind of heavy lifting.  He had left arm weakness 
and wore a brace on it.  He was advised to use moist heat for 
neck pain and take prescribed medications that he said made 
him tired and sluggish.  Several times a week he had 
"lapses" caused by his pain (see hearing transcript at page 
3).  He said he had a job that required heavy lifting and 
bending and had to quit it (Id. at 4).  He tried to walk or 
ride a bike.

At his October 2000 VA examination, the veteran complained of 
radiating neck pain to the left arm with tingling ino both 
hands and feet.  His legs were numb when he stood up.  He 
hurt all over when he did household cleaning.  Examination 
revealed straightening of the cervical curvature.  There was 
muscle spasm of the left trapezius muscle and tenderness on 
moderate palpation.  Range of motion was flexion and backward 
extension both from 0 to 30 degrees (normal); lateral flexion 
from 0 to 20 degrees (normal was from 0 to 40 degrees); and 
lateral rotation from 0 to 40 degrees (normal was from 0 to 
55 degrees).  X-rays showed degenerative changes with 
obliteration of the C5-C6 disc space and apparent fusion at 
that level, disc space narrowing, and foraminal encroachment 
at the C6-C7 level.    

In an unappealed April 2001 rating decision, the RO denied 
the veteran's claim for service connection for a demonstrable 
deformity of the vertebral body of the cervical spine.

A September 2001 VA medical record indicates that the veteran 
was evaluated for complaints of neck pain with no focal 
neurological deficit.  The history of cervical injury in 
service was set forth and that prescribed medications made 
him sleepy.  His medications were reviewed and adjusted.  
Results of the 1998 MRI were reviewed and it was noted that 
x-rays taken in February 2000 showed a fusion at C5-6 level 
with no acute process.  The radiologic impression was a 
stable interval examination when compared with the October 
1997 study.  On physical examination, the veteran had good 
range of motion to flexion, extension and side bending.  

A March 2002 VA pain clinic record indicates that the veteran 
did not regularly take prescribed medications

According to an August 2002 VA pain clinic record, the 
veteran complained of numbness, tingling and dropping 
objects.  He had a variety of therapies including physical 
therapy that he said was helpful and a TENS unit.  He 
continued to have numbness and tingling in the left upper 
extremity that was aggravated by writing.  It was noted that 
an EMG performed two years earlier showed CTS.  Recent x-rays 
showed mild facet arthropathy at L5-S1.  On examination, the 
veteran's spine was midline without gross abnormality, and 
his neck was tender with tight and tender areas over the left 
shoulder between the scapulas in the lower lumbar area 
bilaterally.  He was referred to the physical therapy clinic 
for a Thermaphore.  

According to an April 2003 VA medical record, the veteran 
stopped taking his prescribed medications.

The April 2003 VA examination report reflects the veteran's 
report of numbness and tingling in his hands and fingers and 
lower and upper extremity weakness.  He had a decrease in 
manual and fine motor dexterity.  The veteran had continued 
cervical spine stiffness and painful range of motion.  
Treatment included TENS care and epidural and facet 
injections.  He had debilitating episodes four to five times 
per month.  Sensory examination was intact to sharp, dull, 
and vibratory touch and deep tendon reflexes were intact at 
2/2 in the upper extremities.  Examination of the cervical 
spine revealed that there was a slightly accentuated 
lordosis.  Palpation elicited mild discomfort over C4-7.  
Motor strength was essentially normal (5/5) in the upper 
extremities.  There was painful limited range of motion with 
flexion to 45 degrees, extension to 50 degrees, rotation to 
60 degrees and lateral bending to 25 degrees.  Diagnoses 
included status post cervical spine fusion with painful 
limited range of motion.

In an unappealed July 2003 rating decision, the RO denied 
service connection for a left hand disorder.

In September 2003, the VA medical records indicate that the 
veteran received a TENS unit for complaints of low back pain.

Results of an MRI performed by VA in April 2006 were 
negative.

An EMG was performed by VA in May 2006, based on the 
veteran's complaints of intermittent pain and left arm 
numbness and a clinical suspicion of cervical radiculopathy 
or entrapment neuropathy.  Results of the EMG were normal and 
the examiner advised to look for musculoskeletal causes for 
pain.   

A May 2006 VA outpatient record reveals that the veteran was 
examined by a physician's assistant in the outpatient 
orthopedic clinic for complaints of chronic cervical pain 
that radiated into the left arm.  There was full range of 
motion and normal strength of the left shoulder.  There was 
no evidence of a rotator cuff tear and minimal degenerative 
changes in the humeral head.  A MRI request was ordered as 
there was no shoulder problem, but subsequently denied after 
further review by a physician.

A July 2006 VA outpatient record reflects the veteran's 
complaint of bilateral hand and foot numbness since his 
accident.  The assessment was diffuse paresthesias of the 
hands and feet.

A September 2006 VA outpatient record reflects negative 
results of a MRI of the veteran's shoulder and a nerve study, 
to evaluate upper extremity numbness

When seen in the VA outpatient clinic in September 2006, the 
veteran reported having radiating neck pain to both arms 
associated with paresthesia.  He had an intact neurological 
examination and the clinical assessment included a need to 
rule out cervical radiculopathy.

In December 2006, the veteran was evaluated in the VA 
outpatient pain clinic.  His history of C5-C6 cervical fusion 
was noted and that he had persistent upper and lower limb 
pins and needles since that time.  The veteran's main concern 
was localized neck pain that was referred to his left 
scapula.  He had aching and sharp intermittent neck pain 
caused by any physical activity and was pain free at night.  
He rated the pain as a 7 on a scale of 1 to 10.  Relaxation 
provided the greatest relief.  He had a moderate decrease in 
social and recreational activity.  The veteran was positive 
for extremity and neck pain, and numbness.  He reported a 
history of neuropathy.  He was currently employed full time 
at a state hospital and his occupation exposed him to heavy 
lifting and repetitious movement.  The veteran said he was 
not seen in an emergency room in the past year because of 
pain.

On examination, the veteran had a normal gait.  Examination 
of the cervical spine revealed pain.  Provocative maneuvers 
were positive for cervical face dysfunction on the left side 
at C6-C7.  There was normal range of motion on forward 
flexion, from 0 to 45 degrees, extension, -60 degrees, 
lateral flexion, 45 degrees, and rotation, 80 degrees.  There 
was referred pain to the veteran's left scapula with direct 
pressure over the left C6-C7 facet.  Examination of the 
veteran's thoracic and lumbosacral spines revealed no 
abnormalities.  There was normal range of motion of the 
lumbosacral spine. There were no abnormalities of the muscles 
noted and sensory examaitnnon revealed normal touch, pin 
prick, and temperature sensation. Right and left side upper 
and lower extremities showed normal proprioception and 
vibration sensation.  There was normal motor strength on both 
sides.  The preliminary pain diagnosis was cervical facet 
syndrome without myelopathy and the associated diagnosis was 
cervical post laminectomy syndrome.  The treatment plan 
included a medial branch block to address the referred neck 
pain to the left scapular.  The veteran was not interested in 
the prescribed medication for his neuropathic pain in his 
upper and lower limbs.  

In January 2007, the veteran was seen in the VA outpatient 
clinic for an acute episode of chronic low back pain after a 
wrong movement at home.  He denied any new symtoms or loss of 
bladder or bowel control.  There was moderate firmness and 
tenderness to palpation to the bilateral paraspinal muscles 
with decreased active range of motion for flexion and full 
active range of motion to rotation.  The assessment was an 
acute episode of chronic low back pain treated with 
prescribed medication, heat and stretching exercises.
 
A February 2007 VA outpatient record indicates the veteran 
was seen for regular treatment.  It was noted that he was 
evaluated in the pain clinic and offered a nerve block and 
medicaton.  He denied neck pain.  He was neurologically 
intact.  It was noted that results of an October 2006 MRI 
showed degenerative joint disease at C3-C4 with mild right 
neuroforaminal narrowing and C6-C7 left neuroforaminal 
narrowing and postsurgical changes.  The assessment included 
cervical spine stenosis, status post trauma, status post C5-
C6 fusion in 1996; evaluated in pain clinic and offered nerve 
block and medicaton.  The veteran decided he preferred to 
tolerate the pain than undergo the procedure.  He had 
physical therapy in the past and practiced some exercises at 
home. 

The veteran's service-connected cervical spine disability is 
evaluated as 20 percent disabling under DC 5010-5293.  In the 
assignment of diagnostic code numbers, hyphenated diagnostic 
codes may be used.  Injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  Diseases will be identified 
by the number assigned to the disease itself, with the 
residual condition added, preceded by a hyphen.  38 C.F.R. § 
4.27.  Thus, the veteran's disease of cervical spine 
traumatic arthritis (DC 5010) is presently evaluated as 
intervertebral disc syndrome (DC 5293).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, DC 5293 (2007), 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002).  In 2003, further amendments were made for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243 (2007)).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The latter amendment and subsequent correction 
were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated in November 1997.  The June 1998 
statement of the case evaluated the veteran's claim using the 
old regulations.  In the August 2004 and November 2007 
supplemental statements of the cause, the RO evaluated the 
veteran's claim using the new regulations effective from 
September 23, 2002 and September 26, 2003.  The veteran was 
afforded an opportunity to comment on the RO's action.  
Accordingly, there is no prejudice to the veteran in our 
proceeding under Bernard v. Brown, 4 Vet. App. at 393-94.

Pursuant to 38 C.F.R. § 4.73, DC 5320 (2007), a 10 percent 
disability rating is assignable for moderate impairment of 
muscle group XX when the injury is in the cervical and dorsal 
region.  A 20 percent disability rating is assigned for 
moderately severe impairment to the cervical and dorsal 
region, and a 40 percent disability rating is assigned for 
severe injury to the cervical and dorsal region.  Id.

Prior to September 26, 2003, a rating for limitation of 
motion of the cervical spine may be assigned under DCs 5290 
or 5293 that evaluated intervertebral disc syndrome.  
However, no more than one of these ratings may be assigned 
without violating the rule against the pyramiding of 
disabilities.  38 C.F.R. § 4.14 (2007).

Under the old regulations effective prior to September 26, 
2003, under DC 5290, slight limitation of motion of the 
cervical segment of the spine warranted a 10 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5290 (2002), effective 
prior to September 26, 2003.  Moderate limitation of motion 
of the cervical segment of the spine warranted a 20 percent 
evaluation.  A 30 percent evaluation required severe 
limitation of motion.  Id.

Under the old regulations for DC 5293, in effect before 
September 23, 2002, a 20 percent evaluation was warranted for 
intervertebral disc syndrome if the disability was moderate 
with recurring attacks.  38 C.F.R. § 4.71a, DC 5293 (2002), 
effective prior to September 23, 2002.  A 40 percent 
evaluation was assigned if it was severe with recurring 
attacks with intermittent relief.  Id.  An evaluation of 60 
percent was warranted when the disability was pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  Id.

As noted, the regulations for evaluation of certain 
disabilities of the spine - i.e., intervertebral disc 
syndrome - were revised, effective on September 23, 2002.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Additional revisions were 
made to the evaluation criteria for disabilities of the 
spine, as well as re-numbering-effective on September 26, 
2003 - for purposes of updating the rating schedule with 
current medical terminology and unambiguous criteria to 
reflect medical advances since last reviewed.  (Former DC 
5293 is now DC 5243.)

Under the revised regulations for DC 5293, effective 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293, effective September 
23, 2002.  A 10 percent evaluation was warranted with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
Id.  A 20 percent evaluation was assigned with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  Id.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 evaluation was warranted.  Id.  A 60 percent evaluation 
was assigned with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Id.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under the current regulations for evaluating intervertebral 
disc syndrome, effective September 26, 2003, revisions to DC 
5293, include the renumbering of the diagnostic code to 5243.  
Under DC 5243 (that now evaluates Intervertebral disc 
syndrome), Note 6 directs that intervertebral syndrome is to 
be evaluated under the General Rating Formula for Disease and 
Injuries of the Spine or under the formula for rating based 
on incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including cervical or lumbosacral strain under Diagnostic 
Code 5237. See 68 Fed. Reg. 51,454, 51,456- 57 (Aug. 27, 
2003) (effective Sept. 26, 2003) (codified as amended at 38 
C.F.R. § 4.71a).  The new regulations provide the following 
rating criteria: unfavorable ankylosis of the entire spine 
warrants a 100 evaluation; unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 evaluation; 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 evaluation; forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 rating.  See 38 
C.F.R. § 4.71a, DCs 5235-5243.

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 60 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine.  
38 C.F.R. § 4.71a, Plate V (2007).

Upon review of the probative medical evidence of record the 
Board finds that the preponderance of the objective and 
probative medical evidence of record is against an increased 
initial rating in excess of 20 percent for the veteran's 
cervical spine disability. 

Pertinent medical evidence dated during this period includes 
the report of the May 1998 VA orthopedic examination which 
shows complaints of radicular symptoms. Cervical spine 
flexion was to 45 degrees, extension to 20 degrees, lateral 
movement to 15 degrees in each direction, and there was a 
fine tremor of the left hand, although results of the May 
1998 EMG study showed no evidence of left cervical 
radiculopathy.  

The June 1998 VA outpatient orthopedic record reflects 
satisfactory range of motion of the cervical spine without 
spasm, splinting or tenderness, with no motor weakness or 
sensory changes.  The examiner could not explain the 
veteran's complaint of tingling.  Furthermore, the results of 
the September 1998 MRI of the veteran's spine revealed no 
evidence of compression to the nerve root.

During the November 1999 VA outpatient orthopedic 
examination, the veteran again complained of radicular 
symtoms.  No obvious muscle spasm was noted and there was 
supple and intact range of motion.  Motor and sensory 
functions were intact and x-rays should no significant 
abnormality other than the C5-6 fusion with some 
straightening of the normal cervical lordosis.  This 
orthopedist opined that the veteran had a satisfactory fusion 
at C5-6 with no neurologic abnormality.   
   
During the October 2000 VA examination, the veteran 
complained of radicular symtoms.  Range of motion of the 
cervical spine was flexion and backward extension both from 0 
to 30 degrees; lateral flexion from 0 to 20 degrees; and 
lateral rotation from 0 to 40 degrees.

The August 2002 VA pain clinic record includes the veteran's 
complaints of radicular symtoms but there was no gross 
abnormality of the veteran's spine reported.

During his April 2003 VA examination, the veteran again 
complained of radicular symtoms.   Sensory examination was 
normal and there was a slightly accentuated lordosis.  Range 
of motion was painful with flexion to 45 degrees, extension 
to 50 degrees, rotation to 60 degrees, and lateral bending to 
25 degrees.

But, results of the April 2006 MRI were negative.

Most recently, when examined in the VA outpatient clinic in 
December 2006, range of motion was flexion to 45 degrees, 
extension to -60 degrees, lateral flexion to 45 degrees and 
rotation to 80 degrees.  Sensory examination was normal as 
was motor strength.  The February 2007 VA outpatient record 
describes the veteran as neurologically intact.

EMG testing in 1998 and 2006 was reported not to show 
cervical radiculopathy.

While, in the course of the above-mentioned 1998 and 2003 VA 
examinations the veteran complained of radicular symptoms, 
spasm was not detected, although muscle spasm of the left 
trapezius muscle was reported in October 2000.  While the 
record is conflicted as to the presence of intervertebral 
disc syndrome during this time period ("symptoms" of 
radiculopathy reported on 1998, 2000, and 2003 VA 
examinations, but no cervical radiculopathy shown on the 1998 
and 2006 EMG testing, or during the December 2006 clinical 
examination, and the veteran was considered "neurologically 
intact" in February 2007) and, even in acknowledging the 
veteran's reported absences from work during this period of 
time, nevertheless, neither medical findings consistent with 
the presence of incapacitating episodes having a total 
duration of at least four weeks or forward flexion of the 
cervical spine being to 15 degrees or less (or complete 
ankylosis of the cervical spine) are of record such as to 
warrant an initial rating in excess of 20 percent.  See DC 
5293, 5237, 5242, and 5243.  As such, a rating higher than 20 
percent for the veteran's service-connected cervical spine 
disability was not warranted.

The Board also observes that, while on cervical spine range 
of motion testing in October 2000, lateral flexion was to 20 
degrees and bilateral rotation was to only 40 degrees, 
indicating a significant degree of restriction, the other 
findings relating to range of motion (flexion, extension) 
were, at best, of moderate in degree.  Moreover, although the 
April 2003 VA examiner reported painful limited range of 
motion, in December 2006, the veteran had full range of 
motion.  The totality of these findings does not warrant a 
finding of severe limitation of motion under DC 5290 for this 
period of time to allow for applicability of a higher 
schedular rating.

With respect to separately evaluating the orthopedic and 
neurological manifestations of the veteran's cervical spine 
disability, this would also not result in a rating higher 
than 20 percent.  The veteran does not have an identifiable 
service-connected cervical neurological component.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 in rating the appellant's 
cervical spine disability.  At no time, however, have such 
signs as disuse muscle atrophy due to pain been objectively 
been neither presented, nor has pain caused such pathology as 
to equate to cervical ankylosis. 

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
cervical spine disability are contemplated in the currently 
assigned 20 percent rating.  There is no indication that 
pain, due to disability of the cervical spine, causes 
functional loss greater than that contemplated by the 20 
percent evaluation now assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown.

In sum, the probative medical evidence is against   the 
assignment of an initial rating in excess of 20 percent for a 
cervical spine disability, even upon contemplation of 
separately evaluating the orthopedic and neurological 
components of the veteran's service-connected cervical 
disability. The preponderance of the evidence is clearly 
against the claim.  38 U.S.C.A. § 5107.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

An initial rating in excess of 10 Percent for right knee 
disability.  

The March 1997 MEB report reflects that the veteran's right 
knee had subpatellar tenderness.  There was a positive 
patellar grind test.  There was tenderness on the medial 
femoral condyle and over the lateral joint line.  Lachman, 
pivot shift, and posterior drawer tests were all negative.  
The knee was stable to valgus and varus stress.  There was no 
effusion.  Range of motion was flexion to 140 degrees and 
extension to 0 degrees.  The diagnoses included right lateral 
meniscal tear, right knee medial femoral condyle, cartilage 
defect, and chondromalacia.

Post service, according to a December 1997 VA outpatient 
orthopedic clinic record, the veteran complained of constant 
right knee pain with clicking but no swelling, locking or 
giving way.  On examination, the knee showed normal alignment 
and no effusion.  There was no synovial hypertrophy and 
negative plica.  There was 0 degree/ 30 degree varus and 
valgus stress, and Lachman, pivot shift, and Drawer tests 
were negative.  Spring and McMurray tests were also negative.  
The veteran complained of pain with palpation over the 
anterior medial aspect of the right knee.  The examiner was 
unable to identify the exact musculoskeletal cause of the 
veteran's knee pain.

A March 1998 VA medical record indicates that the veteran was 
seen with complaints of right knee pain and locking up.  He 
said it gave out on him the previous day.  It was noted that 
he had pain and tenderness in the medial aspect.  On 
examination, the knee was slightly swollen and tender in the 
area of the medial meniscus.  The veteran had difficulty with 
full extension and pain when he walked.  The diagnosis was 
recurrent medial meniscus tear and the veteran was given a 
knee support and advised to use ice and then heat.

During his May 1998 VA examination, the veteran complained of 
pain and occasional locking with no effusions.  On 
examination, he had a normal gait and a small amount of fluid 
in the right knee was noted.  There was full range of knee 
motion, bilaterally.  Internal and external ligaments 
appeared intact.  There was no laxity anteriorly, medially, 
or laterally.  There was tenderness in the area of the medial 
meniscus in the right knee. The diagnoses included status 
post medial meniscectomy of the right knee.

X-rays of the veteran's right knee taken in May 1998 showed 
mild degenerative changes with slight narrowing of the medial 
aspect of the joint space.

The June 1998 VA orthopedic clinic record indicates that the 
veteran complained of right knee swelling and popping.  
Examination revealed normal valgus alignment with range of 
motion from 0 to 140 degrees, no joint line tenderness, and 
no effusion.  There was no synovial hypertrophy.  Patella 
femoral motion was satisfactory.  The Spring and McMurray 
signs were negative.  There was zero degree and 30 degree 
valgus and varus stress.  Lachman, pivot shift, reverse pivot 
shift, and drawer tests were essentially within normal 
limits.  The examiner told the veteran there was no 
significant right knee abnormality.  A MRI was ordered. 

The right knee MRI performed in June 1998 revealed a small 
amount of intra-articular fluid, intact medial, lateral, 
anterior, and posterior collateral ligaments, no abnormality 
of the medial and lateral meniscus, and mild chondromalacia 
of the medial femoral condyle.
 
A September 1998 VA outpatient orthopedic record indicates 
results of a MRI of the veteran's right knee were essentially 
within normal limits and the examiner had no explanation for 
the veteran's symptomatology.  

In July 1999, the veteran was seen in the VA medical facility 
emergency room for complaints of right knee intermittent 
locking and severe pain.  He denied lifting, falling, or 
trauma.  He awoke in that morning and had swelling, pain, and 
reduced range of motion to the joint and applied ice to 
decrease swelling, but pain continued.  He was ambulatory 
with a limp.  Some swelling on the medial aspect was noted.  
On examination, the right knee appeared normal with good and 
stable ligaments.  There was pointing tenderness on the 
medial aspect of the knee and pain was elicited by gentle 
flexion and extension; complete extension was pain free.  X-
ray of the right knee showed right external side of meniscus 
mild narrowing with no intraarticular "mouse" seen.  The 
diagnosis was a possible intraarticular "mouse" of the 
right knee with a history of intermittent locking and pain 
free period.  The veteran was advised to used prescribed 
medications and a brace as needed and return to the 
orthopedic clinic if not resolved.

X-rays of the veteran's right knee taken in July 1999 were 
grossly unremarkable.

The November 1999 VA orthopedic consultation record indicates 
that the veteran had a normal gait and heel and toe walking.  

During his May 2000 personal hearing at the RO, the veteran 
said his knee swelled when he rode a bike or walked and that 
it swelled about twice a month (see hearing transcript at 
page 5).  His knee did not extend and locked.  He heard knee 
scraping and said he was told he had a mouse or other loose 
body in the knee (Id.).  The veteran said doctors told him 
his knee is fine (Id. at 6).   

At his October 2000 VA examination, the veteran complained of 
sharp right knee pain, and said the knee popped, swelled, and 
gave way when he walked or went down stairs.  It stiffened 
and locked, squatting and bending aggravated it and when it 
swelled, he could not bend it.  He used ice and elevated his 
leg.  He took Naprosyn, but that aggravated his stomach 
symptoms.  It was noted that the 1998 MRI revealed no 
abnormalities except for mild chondromalacia of the medial 
femoral condyle.  In a November 2000 addendum, the examiner 
noted that examination of the right knee revealed no 
deformity, effusion, or increased warmth.  There was 
tenderness on mild palpation of the medial and lateral joint 
lines and negative varus/valgus at 0/30 degrees, and negative 
anterior drawer and McMurray tests.  Range of motion was from 
0 to 140 degrees with pain verbalized at termination.  The 
diagnoses included chondromalacia of the right knee.

The April 2003 VA examination report reflects that the 
veteran continued to experience crepitus, effusions, 
weakness, and painful range of motion of the right knee.  He 
wore a knee brace and had difficulty with stairs, inclines, 
and prolonged walking or standing.  On examination, the right 
knee appeared normal with well-healed surgical scars.  
Palpation elicited moderate tenderness over the joint lines.  
Range of motion was intact with flexion to 130 degrees and 
extension to 180 degrees.  Motor strength was essentially 
normal (5/5).  The collateral ligament demonstrated mild 
laxity both medial and lateral.  Right knee patellofemoral 
syndrome with instability of the collateral ligaments was 
diagnosed.

As noted above, in an unappealed May 2003 rating decision, 
the RO granted service connection for right knee instability 
and awarded a separate 10 percent disability rating under DC 
5257.

The January 2004 VA medical record indicates that the veteran 
had a normal gait and station and normal muscle strength and 
tone.  

In December 2005, the VA outpatient record includes the 
veteran's report of right knee problems and that his knee did 
well from time to time.  He had a lot of popping and 
grinding.

The September 2006 VA outpatient record indicates the veteran 
complained of right knee pain.  He worked as a mental health 
worker.  On examination of the right knee, there was no 
tenderness and range of motion was painful but not 
restricted.  The clinical assessment included right knee pain 
with a need to rule out degenerative joint disease status 
post arthroscopic surgery.

The veteran's service-connected knee disability is evaluated 
as 10 percent disabling under DC 5010-5259.  His traumatic 
arthritis (DC 5010) is presently evaluated as symptomatic 
removal of the semilunar cartilage (DC 5259).

In VAOPGCPREC 23-97, the VA General Counsel stated that, when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under DC 
5260 or DC 5261; separate evaluations might be assigned for 
arthritis with limitation of motion and for instability.  
However, the VA General Counsel further stated that, if a 
veteran does not meet the criteria for a zero percent rating 
under either DC 5260 or DC 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).  In a subsequent 
opinion, it was held that a separate rating for arthritis 
could also be based upon X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 98. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, DCs 5003, 5010, 5257, 5260, 5261 (2007).  See also 
VAOPGCPREC 9-2004 (indicating that the veteran may receive 
separate ratings under DC 5260 (leg, limitation of flexion) 
and DC 5261 (leg, limitation of extension) for disability of 
the same joint).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
20 percent evaluation for moderate impairment of the knee and 
a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 
5257 (2007).

Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 evaluation.  38 C.F.R. § 4.71a, DC 5256 (2007).  
Ankylosis in flexion between 10 and 20 degrees is rated 40 
percent disabling.  Id.  Ankylosis in flexion between 20 and 
45 degrees is rated 50 percent disabling.  Id.  Ankylosis 
that is extremely unfavorable, in flexion at an angle of 45 
degrees or more is rated 60 percent disabling.  Id.

A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2007).  Symptomatic removal of the semilunar cartilage 
warrants a 10 percent rating under 38 C.F.R. § 4.71a, DC 5259 
(2007).

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2007).

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, DC 5261 (2007).

The knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2007).  The normal range of motion of the knee is from zero 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2007).

Upon review of the objective and competent medical evidence 
of record, the Board is of the opinion that an initial rating 
in excess of the currently assigned 10 percent is not 
warranted for the veteran's service-connected right knee 
disability.
 
The veteran's service-connected left knee disability is 
currently evaluated as 10 percent disabling under DC 5259 
based on semilunar cartilage removal.  The 10 percent rating 
is the highest available rating under this DC.

As noted, above, under DC 5258, a 20 percent rating is 
available provided that there are frequent episodes of 
locking, pain and effusion.  However, the probative clinical 
evidence reflects only reports of occasional locking and no 
effusion (in May 1998), intermittent locking and some 
swelling (in July 1999), and complaints of swelling and 
locking during the October 2000 VA examination.  

However, in this regard, it is specifically noted that in 
September 1998, a VA physician reported normal MRI findings 
and no explanation for the veteran's symtoms, in July 1999, 
x-rays were unremarkable and, while the veteran had some 
swelling, his knee appeared stable and he was advised to use 
a brace and take prescribed medications as needed.  Further, 
the April 2003 VA examiner reported the veteran's complaints 
of crepitus, effusions, weakness and clinical findings of 
moderate tenderness over the joint lines with intact range of 
motion and mild laxity with normal motor strength and, in 
September 2006, while the veteran complained of right knee 
pain, there was no tenderness and range of motion was painful 
but unrestricted.  As such, the probative medical evidence 
demonstrates that a 20 percent rating is not warranted under 
DC 5258.

None of the VA examination reports or other clinical reports 
describe any evidence of ankylosis of the right knee, and 
there is no other evidence on file that reflects it.  As 
such, the veteran's right knee disability picture does not 
more nearly approximate a higher rating for ankylosis under 
DC 5256, as there is none.

As well, the VA examination reports and clinical records 
reflect no more than minimal loss of range of knee motion 
including in May 1998, when the veteran had full range of 
motion and a normal gait; in October 2000, when the veteran 
had full range of motion with tenderness but no deformity 
and, in April 2003, when the VA examiner reported flexion to 
130 degrees and extension to 180 degrees, thus indicating 
some loss of motion.  However, even with consideration of the 
impact of pain on the veteran's right knee motion, an 
increased rating is still not warranted under DC 5260 or 
5261.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
right knee disability are contemplated in the currently 
assigned 10 percent rating.  There is no indication that 
pain, due to disability of the right knee, causes functional 
loss greater than that contemplated by the 10 percent 
evaluation now assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown.

Additionally, the Board again notes that the veteran is 
currently in receipt of a separate 10 percent disability 
rating under DC 5257 for his right knee instability.  He has 
not appealed that award and it is not the subject this 
current decision.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against an initial rating in 
excess of 10 percent for the veteran's service-connected 
right knee disability. The preponderance of the evidence is 
clearly against the claim.  38 U.S.C.A. § 5107.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

An initial rating in excess of 10 Percent for GI disability.  

The post service medical records show that, when seen in the 
VA outpatient clinic in November 1997, the veteran, who was 6 
feet 1 inch tall, weighed 189.9 pounds.  A March 1998 VA 
medical record indicates that he weighed 194 pounds.  

During his May 1998 VA examination, it was noted that the 
veteran had a history of duodenitis and hiatal hernia.  He 
had an occasional episode of nausea with vomiting and no 
recent change in bowel color.  On examination, there was 
slight tenderness in the right upper quadrant.  

Results of an upper gastrointestinal (UGI) series performed 
in May 1998 showed a sliding-type hiatal hernia with 
significant gastroesophageal reflux and other findings 
consistent with duodenitis; and no active ulcer identified.

A March 1999 VA medical record indicates that the veteran 
weighed 185 pounds.

An August 1999 VA progress note indicates that the veteran 
said the Metamucil and colace prescribed relieved his 
constipation symtoms and his Zantac prescription was recently 
adjusted.  He denied bowel and bladder symtoms.  Medication 
was prescribed as needed for dyspepsia.  He weighed 190.4 
pounds.  The assessment was that the veteran's hiatal hernia 
was controlled with Zantac and his constipation resolved with 
prescribed medicaton.

The October 1999 VA neurology clinic record indicates that 
the veteran had some difficulty handling solids and liquids 
since his neck surgery.  Food did not come back through his 
nose.  

A January 2000 VA outpatient record indicates that the 
veteran admitted to occasional bloating and reflux and denied 
nausea and vomiting.  He weighed 193 pounds.  

During the May 2000 hearing at the RO, the veteran reported 
having sharp pains that radiated through his rectum (see 
hearing transcript at page 7).  He had acid reflux and about 
twice a month awoke and vomited in the middle of the night 
because of reflux.  He was careful to avoid citric acid.  He 
also had gas and bloating and said his throat was always dry.  
He took Maalox and other medication for his stomach on a 
daily basis.  

At his October 2000 VA examination, it was noted that the 
veteran had gastroesophageal reflux disease (GERD).  He 
complained of chest pain and substernal burning, and vomited 
twice a week, without hematemesis and melena.  He last 
vomited a week ago, a clear liquid.  He felt tired and said 
the prescribed anti-reflux medication was ineffective.  He 
avoided foods that aggravated his symptoms and did not smoke 
or drink.  He gained weight, from 184 to 194 pounds, and was 
usually constipated.  On examination, the veteran abdomen was 
essentially normal, aside from complaints of tenderness 
during palpation of the epigastric area.  Results of the UGI 
series showed a sliding hiatal hernia with reflux and no 
objective evidence of duodenitis.  GERD was diagnosed.  

According to a January 2002 VA progress note, the veteran was 
not presently taking prescribed medications due to reflux, 
constipation and shooting pains in his rectum.  He denied 
rectal bleeding.  On examination, there was tenderness to 
palpation of the abdomen with normal bowel sounds and 
organomegaly or muscle guarding.  Electronic medical records 
showed the UGI report of a sliding hiatus hernia and reflux.  
The diagnoses included GERD.

In an April 2001 written statement, the veteran said he got 
sick and vomited three times a month that was on-going since 
1997.

The March 2002 VA pain clinic record indicates that the 
veteran's heartburn/GERD was currently asymptomatic on 
medications.

In April 2002, the veteran was seen in the VA outpatient 
clinic and reported continued problems with constipation.  He 
weighed 191 pounds.

The July 2002 VA medical record indicates the veteran had 
more constipation and pain radiating to his rectum.  It was 
noted that his GI complaints were not addressed.

According to the April 2003 VA examination report, the 
veteran's GI symtoms started with the onset of his migraine 
cephalgia.  He was diagnosed with duodenitis secondary to 
antiinflammatory use.  He was treated with Zantac and over 
the counter antacids.  The regimen was effective to control 
his symtoms of heartburn and reflux and he denied any 
diarrhea, nausea, or vomiting.  On examination, there was no 
abdominal tenderness and bowel sounds were normal.  Diagnoses 
included duodenitis with reflux disease.

A June 2003 VA medical record includes the veteran's report 
of having constipation problems.

A December 2003 VA medical record indicates the veteran 
weighed 206 pounds.

In the January 2004 VA outpatient record, the veteran was 
described as well developed and nourished.  His abdomen was 
non tender and bowel sounds were active.  His duodenal 
ulcer/GERD was described as stable with prescribed medicaton 
and the UGI was incomplete.

In October 2004, the veteran was seen in the VA outpatient 
clinic for localized pain in his epigastrium and left arm and 
back pain.  Bowel sounds were present and there was mild very 
localized tenderness in the epigastrium.  The assessment was 
atypical chest pain and treatment included a GI cocktail.  
Shortly thereafter, it was noted that the veteran's 
chest/epigastric discomfort was almost gone and he was 
resting quietly.

A December 2005 VA outpatient record reflects the veteran's 
history of hiatal hernia and peptic ulcer disease and that he 
had a history of chest pain and pressure not totally relieved 
with ranitidine that was associated with nausea and emesis at 
times.  He denied radiating pain or diaphoresis or dyspnea.  
He had a chromic constipation problem.  He weighed 203.3 
pounds and was described as well-developed and well-nourished 
and in no acute distress.  There was positive midepigastric 
tenderness to palpation of the abdomen.  The assessment 
included atypical chest pain.

A September 2006 VA record indicates that the veteran weighed 
192 pounds.

When seen in the VA clinic in December 2006, the veteran was 
described as well developed and well nourished and weighed 
200 pounds; in January 2007, he weighed 198 pounds.

A February 2007 VA record reflects that the veteran was a 
slim person who weighed 204 pounds.  He denied weight gain or 
loss, nausea, vomiting, abdominal pain, diarrhea, or 
constipation. 

The veteran's service-connected for residuals of a hiatal 
hernia with duodenitis and IBS is evaluated as 10 percent 
disabling under DC 7399-7346.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease to injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  Here the veteran's 
gastrointestinal disabilities are rated under 38 C.F.R. 
§ 4.114, DC 7346, that evaluates hiatal hernia.

Under Diagnostic Code 7346, a 60 percent rating is warranted 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health. Id.  
A 30 percent evaluation is warranted for persistently 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Id.  A 10 percent 
evaluation is warranted with two or more of the symptoms for 
the 30 percent evaluation of less severity.  Id.

As noted, the veteran's service-connected gastrointestinal 
disability has been rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  DC 7346 is appropriate, given the history of the 
veteran's disability, as well as the symptomatology evident 
in the record on appeal.  The Board can identify nothing in 
the evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code be used.

The Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised, effective July 2, 2001.  None of 
the diagnostic codes applicable to this case was changed, 
however r. The Board takes notice of the fact that certain 
symptomatology may not be present at all times.  In fact, the 
diagnostic criteria recognize this fact by referring to 
"occasional episodes" of pertinent symptomatology.

As noted, under VA regulations separate disabilities arising 
from a single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. 
App. at 261.  However, under VA regulations specific to 
gastrointestinal disease, only one GI diagnostic code is 
available to the veteran to account for the totality of his 
GI disability picture.  See 38 C.F.R. § 4.113 (2007). Because 
the assignment of separate disability ratings for the 
veteran's GI disorders is prohibited under 38 C.F.R. § 4.113, 
the Board will apply the code which is most advantageous to 
the veteran, which in this case is DC 7346.

As has been discussed above, under DC 7346, a 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia (difficulty swallowing), pyrosis 
(heartburn), and regurgitation, accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment 
of health.

A 10 percent evaluation is warranted with two or more of the 
symptoms for the 30 percent evaluation with less severity.

Upon review of the objective and competent medical evidence 
of record, the Board is of the opinion that a rating in 
excess of the currently assigned 10 percent rating is not 
warranted.

Here, the objective medical evidence of record shows that the 
veteran's disability has been consistently and mildly 
symptomatic, with complaints such as acid reflux and 
regurgitation that required daily medication for control.  
Such symptoms warrant the assignment of a 10 percent rating, 
but no more, under DC 7346, as has been recognized by the RO.

For example, at the May 1998 VA medical examination, the 
veteran complained of an occasional episode of nausea with 
vomiting and, in August 1999, it was noted that the veteran's 
hiatal hernia was controlled with Zantac.  During his October 
2000 VA examination, GERD was noted and the veteran 
complained of chest pain and substernal burning and vomiting 
twice a week, denied hematemesis and melena, and said anti-
reflux medication was ineffective.  GERD was diagnosed.  But, 
in March 2002, the VA pain clinic record shows that the 
veteran's heartburn/GERD was asymptomatic on medications.  

The April 2003 VA examination report also shows that the 
veteran took Zantac and over-the-counter antacids that was an 
effective regimen to control his symtoms of heartburn and 
reflux.  The veteran denied any diarrhea, nausea, or 
vomiting.  In January 2004, the VA outpatient record 
described the veteran as well-developed and well-nourished 
and his duodenal ulcer/GERD was again considered stable with 
prescribed medication.  While in October 2004, the veteran 
was seen in the VA outpatient clinic for an episode of pain 
in his epigastrium and left arm and back pain, he was treated 
with a GI cocktail that diminished the pain soon after.  

In December 2005, the veteran denied radiating pain, 
diaphoresis, or dyspnea and was considered well developed, 
well-nourished and in no acute distress.  In December 2006, 
the veteran was again described as well-developed and well-
nourished and, in February 2007, the veteran denied weight 
gain or loss, nausea, vomiting, abdominal pain, or diarrhea.

The evidence, however, shows that the criteria for a rating 
in excess of 10 percent have not been met.  The record is 
entirely negative for any medical evidence which 
characterizes the veteran's disability as productive of 
considerable impairment of health.  At the most recent VA 
outpatient medical examination in December 2006, the veteran 
was reported as well developed and nourished.  Moreover, VA 
outpatient records, dated through 2007 contain only one 
reference (in October 2004) to a complaint of epigastric 
distress diagnosed as atypical chest pain and treated with a 
GI cocktail.

The Board also notes that the record is negative for findings 
of material weight loss, hematemesis, melena, anemia, or 
severe impairment of health since 1997.  Although in his 
April 2001 written statement, the veteran said he vomited 
three times a month since 1997, the March 2002 VA medical 
record indicates the veteran's heartburn/GERD were 
asymptomatic on medications and, in April 2003, the VA 
examiner noted that the veteran denied vomiting.  The record 
also reflects that the veteran weighed 189.5 pounds in 
November 1997 and weighed 204 pounds in February 2007 that 
was more than a 10 percent increase.  While the veteran's 
weight has fluctuated during the course of his appeal, 
examiners repeatedly described him as well-developed and 
well-nourished.
 
In short, the criteria for the assignment of a 30 percent or 
60 percent disability rating for the veteran's service- 
connected gastrointestinal disabiity have not been met.  
Accordingly, the Board concludes that objective medical 
evidence of record preponderates against an initial rating in 
excess of 10 percent for the veteran's service-connected 
residuals of a hiatal hernia with duodenitis and IBS.  The 
preponderance of the evidence is clearly against the claim.  
38 U.S.C.A. § 5107.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

An initial compensable evaluation for hemorrhoids.

The post service medical records demonstrate that, during the 
veteran's May 1998 VA examination, no hemorrhoids were 
identified.  The records reflect his repeated complaints of 
constipation apparently associated with medication prescribed 
for his service-connected disabilities.

During his May 2000 hearing at the RO, the veteran said his 
hemorrhoids caused swelling and bleeding that was painful and 
uncomfortable (see hearing transcript at page 7).  He said 
that too much medication caused constipation that made his 
stool hard for which he needed to take stool softeners.  He 
said the hemorrhoids retracted and he used Preparation H for 
them.  About twice a month he was bothered by the 
hemorrhoids.

At his October 2000 VA examination, the veteran said he had 
rectal pain that radiated upward.  After defecation, he saw a 
small amount of blood in the toilet bowel.  On examination, 
there were no external hemorrhoids notes and no internal 
hemorrhoids felt.  Stool was negative for occult blood.  The 
diagnoses indicated no external hemorrhoids noted at that 
time.

The April 2003 VA examination report reflects that the 
veteran had a secondary condition of hemorrhoids onset due to 
analgesic generated constipation.  He took opioid and other 
narcotics for his spine.  The veteran reported that his 
symtoms of hemorrhoids started concurrently with his 
duodenitis and migraine headaches.  He was treated with stool 
softeners, laxatives, and dietary changes, as well as minimal 
use of narcotic analgesics.  He was diagnosed with internal 
hemorrhoids as a previous rectal examination did not reveal 
any external tissue.  Symtoms flared with occasion of 
constipation.  He denied any need for hospitalization, 
emergency room treatment, or any evidence of frequent bleed 
or fecal leakage.  Rectal examination demonstrated the 
presence of one small hemorrhoid at the seven o'clock 
position without any fecal leakage or evident bleeding.  An 
internal hemorrhoid of a small nature was diagnosed.

The June 2003 VA medical record includes the veteran's report 
of having constipation problems with blood in his stool due 
to bleeding hemorrhoids.

A December 2003 VA medical record indicates that the veteran 
was seen for complaints of a sharp rectal pain for the past 
six weeks that radiated from his anus to his stomach.  He 
also had blood in hi stoops and was frequently constipated.  
The assessment included prostatitis and to increase his 
fluids and fiber for his hemorrhoids and constipation.  

According to the January 2004 VA medical record, the 
assessment included hemorrhoids/constipation for which the 
veteran was advised to increase his fluids and fiber.  It was 
noted that he had a colonoscopy the previous day.  A February 
2004 clinical entry indicates that the colonoscopy showed 
internal hemorrhoids and he was advised to repeat the test in 
five years.

The veteran's service-connected hemorrhoid disability is 
currently evaluated as non-compensable under DC 7336.  
Diagnostic Code 7336 provides a 20 percent evaluation for 
hemorrhoids, internal or external, with persistent bleeding 
and with secondary anemia, or fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent occurrences, are assigned a 10 percent evaluation.  
Id.  A mild or moderate condition is rated noncompensable.  
Id.

With respect to the veteran's hemorrhoid condition, the 
record reflects the veteran's complaints of rectal bleeding 
and constipation associated with the service-connected 
hemorrhoids and that he used stool softeners, colace, and 
Preparation H.  However, the objective medical evidence of 
record does not reflect documentation or report of large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue, evidencing frequent occurrences.  No examiner at any 
time reported anemia, bleeding, or fissures due to or 
associated with the service-connected hemorrhoids.  Thus, the 
current degree of impairment, albeit symptomatic, can be 
considered no more than moderate.

Accordingly, the Board concludes that objective medical 
evidence of record is against an initial compensable rating 
for the veteran's service-connected hemorrhoids.  The 
preponderance of the evidence is clearly against the claim.  
38 U.S.C.A. § 5107.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

Regarding all the service-connected disabilities on appeal, 
the Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra 
schedular rating under 38 C.F.R. § 3.321(b)(1) (2007); see 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record 
does not reflect that the veteran was hospitalized for his 
service-connected cervical spine, right knee, GI, hemorrhoid, 
or headache disabilities.  In addition, although records 
indicate that the veteran testified that he had to quit a job 
at a grocery warehouse due to his disabilities, the veteran 
was still employed during this period, and there is no 
objective evidence revealing that his conditions caused 
marked interference with employment, e.g., employers' 
statements or sick leave records, beyond that already 
contemplated by the schedular rating criteria.   

In fact, December 2006, the veteran reported that he worked 
full time at a state hospital.  Consequently, while the 
veteran's cervical spine, right knee, GI, hemorrhoid, and 
headache disabilities may well cause some impairment in his 
daily activities, there is nothing in the record to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disabilities.  Thus, based on the record, the Board 
finds that the currently assigned schedular ratings under 38 
C.F.R. § Part 4, adequately addresses, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected cervical 
spine, right knee, GI, hemorrhoid, and headache disabilities.  
See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the criteria for 
submission for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) have not been met.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
cervical spine, right knee, GI, hemorrhoid, and headache 
disabilities, as the Court indicated can be done in this type 
of case. Based upon the record, we find that at no time since 
the veteran filed his original claim for service connection 
have the disabilities on appeal been more disabling than as 
currently rated under the present decision of the Board.




ORDER

An initial rating in excess of 30 percent for migraine, 
tension, and concussion mixed headaches is denied.

An initial rating in excess of 20 percent for cervical spine 
traumatic arthritis with disc disease and bilateral 
radiculopathy, status post fusion is denied.

An initial rating in excess of 10 percent for right knee 
traumatic arthritis with chondromalacia and meniscus tear 
repair is denied.

An initial rating in excess of 10 percent for residuals of a 
hiatal hernia with duodenitis and irritable bowel syndrome is 
denied.

An initial compensable evaluation for hemorrhoids is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


